          Case 4:20-mc-80214-DMR Document 16 Filed 02/18/21 Page 1 of 3




 Julie E. Schwartz, CA Bar No. 260624
 JSchwartz@perkinscoie.com
 PERKINS COIE LLP
 3150 Porter Drive
 Palo Alto, CA 94304-1212
 T: 650.838.4300
 F: 650.838.4350

 Hayden M. Schottlaender, TX Bar No. 24098391
 Admitted PHV
 HSchottlaender@perkinscoie.com
 PERKINS COIE LLP
 500 N. Akard St., Suite 3300
 Dallas, TX 75214
 T: 214.965.7700
 F: 214.965.7799

 Attorneys for Movant
 TWITTER, INC.


                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION




                                                   Case No. 4:20-mc-80214 DMR
In re DMCA Sec. 512(h) Subpoena to Twitter, Inc.
                                                   TWITTER’S OPPOSITION TO MOTION
                                                   TO COMPEL

                                                   Date:       March 11, 2021
                                                   Time:       1:00 p.m.
                                                   Judge:      Hon. Donna M. Ryu
                                                               Courtroom 4, 3rd Floor




                                                            Twitter’s Opposition to Motion to Compel
                                                                                               Page 1
           Case 4:20-mc-80214-DMR Document 16 Filed 02/18/21 Page 2 of 3




         Twitter, Inc. (“Twitter”) has moved the Court to quash a subpoena served on it by Bayside

Advisory LLC (“Bayside”). Bayside’s subpoena asks Twitter to produce identifying information for a

user on Twitter’s platform. Twitter’s motion argues that the Court should quash Bayside’s subpoena

because that user has a First Amendment right to anonymity, and it does not appear that Bayside

can overcome that right.

         Bayside has opposed Twitter’s motion to quash [Doc. No. 9] and separately filed this motion

to compel Twitter’s compliance with their subpoena. [Doc. 10 (the “Motion”)]. Twitter opposes the

Motion on the same First Amendment bases outlined in Twitter’s motion to quash and hereby

incorporates those arguments made in its motion and in its reply in support of same. 1 [Doc. Nos. 5,

13.] The Court should deny Bayside’s Motion if it finds that Bayside has not satisfied the First

Amendment standards protecting the user’s right to anonymity.

         Separately, even if the Court denies Twitter’s motion to quash, the Court need not compel

Twitter to disclose responsive information. If Twitter’s First Amendment objection is overruled,

Twitter will produce information responsive to the subpoena after notifying the user, in accordance

with Twitter’s ordinary user notice practices. 2




1
  Twitter notes that Bayside has similarly incorporated its First Amendment arguments from Twitter’s motion to quash
into the instant Motion.
2
  Twitter objected to the subpoena on other grounds, including that the subpoena was overbroad. But because Bayside
has made clear that it seeks only “the identifying information for [the user] that it maintains in a producible, reasonably
accessible format,” that objection is no longer necessary. Twitter would produce such information if its pending motion
to quash were denied.
                                                                       Twitter’s Opposition to Motion to Compel
                                                                                                          Page 2
       Case 4:20-mc-80214-DMR Document 16 Filed 02/18/21 Page 3 of 3




DATED: February 18, 2021          /s/ Hayden M. Schottlaender
                                  Julie E. Schwartz, CA Bar No. 260624
                                  JSchwartz@perkinscoie.com
                                  PERKINS COIE LLP
                                  3150 Porter Drive
                                  Palo Alto, CA 94304-1212
                                  T: 650.838.4300
                                  F: 650.838.4350

                                  Hayden M. Schottlaender,
                                  TX Bar No. 24098391
                                  Admitted PHV
                                  HSchottlaender@perkinscoie.com
                                  PERKINS COIE LLP
                                  500 N. Akard St., Suite 3300
                                  Dallas, TX 75214
                                  T: 214.965.7700
                                  F: 214.965.7799

                                  Attorneys for Movant
                                  TWITTER, INC.




                                            Twitter’s Opposition to Motion to Compel
                                                                               Page 3
